DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gill (US 8,636,266).
As to claim 1, Gill discloses a fence support system, comprising: 
a catch member 106 comprising a catch plate 106 and a protrusion 106C that extends from the catch plate; and 
a retainer member 107 comprising a retainer plate 107 comprising an aperture 107A, the aperture being configured to receive the protrusion in response to relative movement of at least one of the catch member and the retainer member along an insertion path; 
wherein when the protrusion is received by the aperture, a curved base portion of the protrusion that does not extend through the aperture is located, as determined along the insertion path, between the catch plate and the retainer plate; and 
wherein the curved base portion is curved angularly about the insertion path (Figures 1,3,4).  
As to claim 2, Gill discloses a fence support system wherein the curved base portion comprises a portion of a fence interface surface of the protrusion 106C (Figures 1,3,4).
106 (Figures 1,3,4).  
As to claim 4, Gill discloses a fence support system wherein the insertion path is substantially orthogonal to the retainer plate 107 (Figures 1,3,4).  
As to claim 5, Gill discloses a fence support system wherein the insertion path is substantially orthogonal to at least one of the catch plate 106 and the retainer plate 107 and extends through the aperture of the retainer plate 107A (Figures 1,3,4).  
As to claim 8, Gill discloses a fence support system wherein the retainer member 107 comprises only one aperture 107A configured to receive the protrusion 106C of the catch member 106 (Figures 1,3,4).
As to claim 9, Gill discloses a fence support system wherein the retainer member 107 is configured for selective mating to the catch member 106 so that an apertured fence material 101 can be captured between the retainer plate 107 and the catch plate 106 (Figures 1,3,4).
As to claim 10, Gill discloses a fence support system wherein when the retainer member 107 is mated to the catch member 106, at least a portion of the protrusion 106C of the catch member is received within the aperture 107A of the retainer member (Figures 1,3,4).
As to claim 11, Gill discloses a fence support system wherein when the retainer member 107 is mated to the catch member 106 and an apertured fence material 101 is captured between the retainer plate 107 and the catch plate 106, the protrusion 106C is configured to extend through an aperture of the apertured fence material 101.  
Claims 1-5 and 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nortene (FR 2 648 194).
As to claim 1, Nortene discloses a fence support system, comprising: 
a catch member 2 comprising a catch plate 11 and a protrusion 9 that extends from the catch plate; and 
a retainer member 1 comprising a retainer plate 3 comprising an aperture 4, the aperture being configured to receive the protrusion in response to relative movement of at least one of the catch member and the retainer member along an insertion path; 
wherein when the protrusion is received by the aperture, a curved base portion of the protrusion that does not extend through the aperture is located, as determined along the insertion path, between the catch plate and the retainer plate; and 
wherein the curved base portion is curved angularly about the insertion path (Figures 1-4).  
As to claim 2, Nortene discloses a fence support system wherein the curved base portion comprises a portion of a fence interface surface of the protrusion 9 (Figures 1-4).
As to claim 3, Nortene discloses a fence support system wherein the insertion path is substantially orthogonal to the catch plate 11 (Figures 1-4).  
As to claim 4, Nortene discloses a fence support system wherein the insertion path is substantially orthogonal to the retainer plate 3 (Figures 1-4).  
As to claim 5, Nortene discloses a fence support system wherein the insertion path is substantially orthogonal to at least one of the catch plate 11 and the retainer plate 3 and extends through the aperture 4 of the retainer plate (Figures 1-4).
1 comprises a tie notch 6 capable of alignment with a tie notch of the catch member 2 when the retainer member is substantially mated with the catch member (Figures 1-4).  
 As to claim 8, Nortene discloses a fence support system wherein the retainer member 1 comprises only one aperture 4 configured to receive the protrusion 9 of the catch member 2 (Figures 1-4).
As to claim 9, Nortene discloses a fence support system wherein the retainer member 1 is configured for selective mating to the catch member 2 so that an apertured fence material S can be captured between the retainer plate 3 and the catch plate 11 (Figures 1-4).
As to claim 10, Nortene discloses a fence support system wherein when the retainer member 1 is mated to the catch member 2, at least a portion of the protrusion 9 of the catch member is received within the aperture 4 of the retainer member (Figures 1-4).
As to claim 11, Nortene discloses a fence support system wherein when the retainer member 1 is mated to the catch member 2 and an apertured fence material S is captured between the retainer plate 3 and the catch plate 11, the protrusion 9 is configured to extend through an aperture of the apertured fence material S (Figures 1-4).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gill in view of Polysheet (EP 0 522 033).
As to claim 6, Gill fails to disclose a fence support system wherein the catch member comprises a tie notch configured to receive a closure device.  
Polysheet teaches a fence support system wherein a catch member 7 comprises a tie notch configured to receive a cable tie closure device 1; the closure device extending through apertured fence material 8 and the tie notch and extending around a post 9, enabling the fence material to be quickly and securely affixed to the post with a conventional cable tie (Figures 1-5).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system disclosed by Gill wherein the catch member comprises a tie notch, as taught by Polysheet, in order to enable the fence material to be quickly and securely affixed to the post with a conventional cable tie.
As to claim 7, Gill fails to disclose a fence support system wherein the retainer member comprises a tie notch configured for alignment with a tie notch of the catch member when the retainer member is substantially mated with the catch member.  
Polysheet teaches a fence support system wherein a retainer member 7 comprises a tie notch; the a cable tie closure device 1 extending through apertured fence material 8 and the tie notch and extending around a post 9, enabling the fence material to be quickly and securely affixed to the post with a conventional cable tie .  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nortene in view of Polysheet.
As to claim 6, Nortene discloses a fence support system wherein the catch member comprises a tie notch configured to receive a closure device (Figures 1-4).  
Polysheet teaches a fence support system wherein a catch member 7 comprises a tie notch configured to receive a cable tie closure device 1; the closure device extending through apertured fence material 8 and the tie notch and extending around a post 9, enabling the fence material to be quickly and securely affixed to the post with a conventional cable tie (Figures 1-5).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system disclosed by Nortene wherein the catch member comprises a tie notch, as taught by Polysheet, in order to enable the fence material to be quickly and securely affixed to the post with a conventional cable tie.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6 and 8 of U.S. Patent No. 10,465,414. Although the claims at issue are not identical, they are not patentably distinct from each other because the “catch member” and “retainer member” of instant claim 1 are encompassed by the “catch member” and “retainer member” of patent claims 1 and 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

08/03/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619